Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 6, 2020

                                        No. 04-18-00771-CV

                                         Gail GILLETTE,
                                             Appellant

                                                 v.

                                        Stephen GRAVES,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI03140
                             Honorable Richard Price, Judge Presiding


                                          ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Appellee’s motion for reconsideration en banc is DENIED.


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                                       ________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court